Mileski v MSC Indus. Direct Co., Inc. (2018 NY Slip Op 01461)





Mileski v MSC Indus. Direct Co., Inc.


2018 NY Slip Op 01461


Decided on March 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
ROBERT J. MILLER, JJ.


2016-07282
 (Index No. 10391/09)

[*1]Drena Mileski, etc., plaintiff, 
vMSC Industrial Direct Co., Inc., defendant third-party plaintiff-appellant, et al., defendants; Buffalo Machinery Co., Ltd., third-party defendant-respondent, et al., third-party defendant.


Wilson Elser Moskowitz Edelman & Dicker LLP, White Plains, NY (Eliza M. Scheibel and Melissa McCarthy of counsel), for defendant third-party plaintiff-appellant.
Farber Brocks & Zane LLP, Garden City, NY (Tracy L. Frankel of counsel), for third-party defendant-respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for wrongful death, etc., the defendant third-party plaintiff appeals from an order of the Supreme Court, Suffolk County (Mayer, J.), dated May 23, 2016, which denied its motion for leave to renew its prior cross motion pursuant to CPLR 306-b and CPLR 311(b) to extend the time to serve the third-party complaint on the third-party defendant Buffalo Machinery Co., Ltd., and for leave to effectuate such service by alternate means, which cross motion had been denied by an order of the same court entered September 18, 2014.
ORDERED that the appeal is dismissed as academic, with costs, in light of our determination on the companion appeals (see Mileski v MSC Industrial Direct Co., Inc., _____ AD3d _____ [Appellate Division Docket No. 2014-11031; decided herewith]).
BALKIN, J.P., LEVENTHAL, CHAMBERS and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court